Citation Nr: 1701349	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  12-32 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the Veteran is mentally competent to handle the disbursement of disability benefit funds from the Department of Veterans Affairs (VA).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1966 to July 1970, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2010 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge (VLJ) in February 2014.  The hearing transcript is associated with the record.  The issue of the Veteran's competency was previously remanded for additional development in April 2014.  There has been substantial compliance with the remand directives. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the competent evidence of record shows that the Veteran lacks the mental capacity contract or to manage his own affairs, including disbursement of funds without limitation.


CONCLUSION OF LAW

The Veteran is not competent to handle the disbursement of VA disability benefit funds.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.353(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist are not applicable to competency determinations because an applicant for restoration of competency is not seeking benefits, but, rather, is seeking a decision regarding how his benefits will be distributed.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006). 

The Veteran contends that he is competent for the purpose of receiving direct payment of VA benefits.  In a May 2000 rating decision, the RO proposed a finding of incompetency based on a Social Security Administration (SSA) examination report which concluded the Veteran was not capable of managing his benefits in his best interest.   The RO later found the Veteran competent in a September 2000 rating decision.  The SSA provider, psychiatrist M.R. stated that the Veteran was incompetent to manage his funds due to distracted thinking, which was a result of his psychiatric disorder.  SSA appointed a third party to manage the Veteran's benefit for his benefit.  

In February 2000, the RO received correspondence from the City of New York's Medical Assistance Program that suggested the Veteran was in need of protective services for adults.  Apparently, the Veteran had been referred to this organization due to threat of eviction for nonpayment of rent.  He was in arears over $5,000 for his rent and electric bills.  The organization suggested the Veteran was not able to manage his financial affairs due to his mental condition. 

In May 2000, the RO received handwritten correspondence from the Veteran's psychiatric provider, Dr. E.D.  The letter reflects that she had followed the Veteran since 1992 to the then-present time.  She stated the Veteran was currently not psychotic, was cooperative, was not suicidal, and presented as being able to manage his own funds.

The Veteran received a psychiatric evaluation by Dr. R.S. in May 2002 to evaluate his capacity to manage his affairs, related to a state court proceeding regarding his competency.  See April 2003 court document entitled Psychiatrist Affirmation.  The provider opined that the Veteran's insight and judgment were poor; the diagnostic impression was psychotic disorder, NOS and mood disorder NOS.  The provider opined that the Veteran suffered from delusional and disorganized thinking that directly interfered with him paying rent and from defending his himself against eviction.  Dr. R.S. opined that a guardian was needed to manage his funds and to look into his allegations that he was being deprived of assets. 

In March 2003, the Supreme Court of the State of New York, held in and for the County of New York, determined the Veteran to be an incapacitated person requiring the appointment of a guardian.  The Court appointed the New York Foundation for Senior Citizens Guardian Services, Inc. as guardian.  

In July 2003, the Veteran received a psychological assessment by a case manager for his guardian.  The provider M.G. indicated that the Veteran was very aggressive.  The report also reflects that a search warrant was executed at the Veteran's apartment in January 2002 resulting in charges for drug sales and trafficking.  Narcotics, weapons, ammunition, and a briefcase filled with cash were found in his apartment.  The Veteran was not taking any psychotropic medications and declined any mental health treatment.  The provider summarized by reiterating the Veteran had a history of storing drugs and weapons in his apartment and that he could be aggressive and hostile.  M.G. recommended a long term plan of seeking to be discharged as the Veteran's guardian over concerns of employee safety. 

Sometime in the next year, the Veteran was evicted from his apartment for numerous reasons, including being in arrears for rent, being an illegal hold-over tenant, and for illegal activities.  See, e.g., January 2007 VA examination report. 

In January 2004, the Veteran received a VA psychiatric examination.  The provider was asked to provide an opinion as to whether the Veteran was competent to manage his VA funds.  The examiner would not provide the requested opinion, noting that he had recently received multiple comprehensive evaluations on the subject.  The examiner stated, however, that she was unsure why the Veteran had not been paying his rent and she stated that he suffered from multiple preoccupations that verged on delusion.  The diagnosis was mood disorder, NOS, and rule out psychotic disorder and PTSD by history. 

VA field examination reports dated March 2004, March 2007, April 2008, June 2010, and August 2010 are all similar in substance.  Each reflects that the Veteran exhibited good comprehension regarding the amounts and sources of his income and expenses and his understanding of his financial obligation.  Each provider indicated that the Veteran should continue to receive his VA benefits on supervised direct pay mode, pending future examination results.   Numerous providers felt that the Veteran functioned well with this mode of pay and felt that it was in his best interest to remain under this mode. 

A VA psychiatric examination is of record, dated January 2007.  The provider stated that the veteran appeared to be capable of managing his financial affairs based on the in-person interview.  The Board notes, however, that the examiner questioned the accuracy of the Veteran's self-reporting at numerous points in the examination.  The examiner further noted that the information the Veteran provided during the examination was inconsistent with the history documented in the claims file.  The diagnosis was psychosis NOS.  

The Board observes that the state court discharged the state-appointed guardian in April 2008 after the guardian requested permission to resign.  In support of its resignation, the guardian reported that it had never been in receipt of any of the Veteran's funds, which consisted of VA pension benefits, and had not seen or heard from him in more than three years.  There is no evidence indicating that another guardian was appointed by New York or that the state court altered its determination that the Veteran was incapacitated.

In January 2010, a VA examiner conducting a VA mental disorders examination opined that the Veteran was incapable of managing his financial affairs.  The examiner stated that the Veteran was at times incoherent and difficult to follow, and that many of his statements were "bizarre, potentially delusional."  The examiner stated that he had difficulty garnering any meaningful information from the Veteran and he presented with a significant component of paranoia.  The provider noted that the Veteran was a poor historian which left him with little data to assess his competence.  Even so, he opined that he was not capable of managing his financial affairs based on his bizarre presentation during the course of the interview. 

A February 2010 VA internal email reflects that the Veteran made threats to kill employees of the New York RO in January 2010.  He was issued a formal warning and told that the U.S. Attorney's Office would be contacted if he made additional threats.

According to a May 2013 VA PTSD examination report, the examiner found the Veteran to be capable of managing his financial affairs despite evidence of delusional thought content.

At the Veteran's February 2014 Board hearing, he presented hotel receipts dating from September 2007 to May 2008, as well as a November 2008 certificate of authority from the New York State Department of Taxation and Finance allowing him to collect sales and use tax as evidence of his ability to manage his own financial affairs.  He also testified that his old apartment was taken away from him by a city program.  Thereafter, the Board remanded the issue of his competency to handle VA funds for additional development.

In December 2014 the Veteran was provided a VA psychiatric evaluation.  The provider indicated that the Veteran was capable of managing his financial affairs; however, the examiner also noted that the Veteran's thought content was somewhat delusional.  Thereafter, the RO requested an addendum opinion from the VA examiner, noting that all of the inquiries requested in the April 2014 Board remand had not been addressed.  The addendum, dated February 2015, reflects that the provider reexamined the Veteran's entire claims file.  She cited conflicting evidence about the Veteran's delusions and whether they interfered with his ability to manage funds.  Given the conflicting evidence, she opined that it would be "judicious" to schedule a home visit to evaluate the Veteran's current level of functioning. 

VA records reflect that a field examination was requested in February 2015.  The field examiner provided a report later in February 2015 reflecting the Veteran had left numerous threats of physical violence on his work voicemail.  He felt that the threats were hyperbolic; however, because of the language used, the examiner was required to report the issue to the Office of the Inspector General.  Moreover, when the examiner was finally able to speak with the Veteran, he refused to provide his current address.  In sum the Veteran would not agree to the field examination.  

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353 (a).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the persons incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353 (c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353 (c).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353 (d); see also 38 C.F.R. § 3.102.

The Board acknowledges that the facts and evidence cited reflect conflicting conclusions regarding the Veteran's competency.  On one hand, a few providers have opined that the Veteran presented as capable of managing his financial affairs.  At the same time, however, each of the VA field examiners consistently opined that it was in the Veteran's best interest to continue to receive benefits under the supervised direct pay mode.  A few providers, including the January 2010 VA examiner, opined that the Veteran's psychiatric problems significantly interfered with his ability to pay his rent.  See May 2002 psychiatric evaluation, supra.  

The evidence shows that the Veteran has intermittent periods of aggressive and hostile behavior and that he suffers from delusional thought content.  Although there is some support of record for the Veteran's contention that he is competent, the Board is charged with determining the weight of the evidence.  

The record contains ample evidence that the Veteran has been incapable of managing his affairs in the past with disastrous results.  Of particular note is the Veteran's failure to pay his rent and utility bills and his subsequent designation as incapacitated in 2003.  Evidence of record from March 2004 reflects the Veteran was in receipt of $824 a month for VA pension at that time.  His monthly rent was $193 and his monthly electric bill was $44; however, he was in arrears more than $5,000 to his landlord and the electric company.  From this information, the Board infers that the Veteran was not successfully managing his financial affairs.  Moreover, New York State found the Veteran incompetent and has never changed that determination.  

The Board has considered the Veteran's contentions with regard to the determination of competency.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Board finds the Veteran's reports to be outweighed by the findings of numerous examiners that it was in his best interest to remain under supervision.  Although he maintains his competency, numerous providers have questioned the accuracy of the Veteran's self-reported history and capabilities.  Moreover, numerous providers have noted that he suffers from significant delusions and occasional psychotic behavior.   

In the April 2014 remand, the Board acknowledged the inconsistencies in the Veteran's record and requested a VA examination be conducted to address the issue.  The examiner ultimately opined that a field examination at the Veteran's residence was necessary.  Thereafter, the Veteran made inappropriate threats on field examiner's voicemail and refused to provide his residential address or participate in the field examination.  It is evident his actions in these circumstances reflect that he is not competent to manage his affairs in his best interest.

The Board finds that the weight of evidence shows that the Veteran is not competent for the purpose of handling the disbursement of his VA benefits; therefore, restoration of competency status for VA benefit purposes is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal is denied.




____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


